Citation Nr: 0602714	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-20 739	)	DATE
	)


Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


FINDINGS OF FACT

1.  The veteran had active military service from November 
1950 to November 1953.

2.  The veteran perfected an appeal of an April 2003 rating 
decision by the VA Regional Office (RO) in Cleveland, Ohio, 
which denied a claim for an increased rating for service-
connected low back disability.

3.  In September 2005, the RO received correspondence from 
the veteran in which he indicated his desire to withdraw his 
appeal.

4.  The veteran's claims file was forwarded to the Board by 
the RO in October 2005.

5.  On January 5, 2006, prior to dispatch of a decision in 
this appeal, the Board received from the RO a copy of the 
veteran's withdrawal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  Id.  The veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


